Title: To George Washington from Major General Joseph Spencer, 12 January 1777
From: Spencer, Joseph
To: Washington, George



Dear Genl
Providence 12th Jany 1777

Your Excellency’s Orders of the 14th I did not receive untill the 23d of Decemr; at that Time no Militia had arrived from New England. I had heard a Day or two before that some belonging to the Massachusetts State were on their Way as far as Litchfield. I set out on my Journey the 24th day of Decemr met no Troops untill I had passed New Haven, between N. Haven and Providence, I met some belonging to three Regts from the Massachusetts Bay, they all came by the Way of providence, I endeavour’d to hasten them all forward, as I knew Troops were much wanted at the Westward. I arrived at providence the 1st of Jany—I found that Gen. Lincoln who had been there with four Regts a few Days was gone forward with all his Troops for the Westward, and that no Troops were then at providence, that were raised with a Design to strengthen the Western Army. Since my Arrival here and to this Time the Army in these parts by the best Returns I can get hath not amounted to 3000 Rank & File.
A Committee from the several N. England States had met at providence

some Days before my Arrival, to determine what Army must be raised in this part of the Country, and fix their several Numbers to raise, they set untill the 2d Inst. and concluded to raise 6000 Men to be stationed hereabouts.
By the best Accounts we can get here, the Enemy at New port are 5 or 6,000 strong, they have there three Genls vizt Clinton, Lord purcy, and presscott—there is a considerable proportion of Hesseians, but whether a Hesseian Genl is there or not I cannot learn.
A Day or two after my Arrival Capt. Lindsey & Capt. prince of Colo. pickerings Regt from the Massachusetts Bay came to Town, both of them had only 87 Men Rank & File, the Army being so very weak here I ordered them to stop—and they are still here.
This State have three Brigr Genls that are in the Service, to wit West, Varnum, and the French Gentleman Mr Malmedy, recommended for an appointment by Genl Lee to Govr Cook—the latter is employed chiefly in directing about the Fortifications, he seems to be a faithful sensible Gentleman.
Genl Arnold hath not yet come to Town. his Brigade Major bro’t forward your Excellency’s Letter of the 22d Ulto which I received the 9th Inst. containing a disagreeable Account of your Army, much worse than the Accounts I had formerly received respecting it. The Distress your Excellency’s last Letter, would otherwise have given me, was in a great Measure prevented by the joyfull Tidings I had received, of the happy success your Excellency had been favour’d with on the 26 ulto in captivating 919 of the Enemy & taking five brass Field pieces &c. on which I beg Leave to congratulate your Excellency—this greatly revives the drooping Spirits this Way; and we are waiting with Anxiety in Hopes of farther good News from your Excellency’s Army.
As it is probable this Army will be kept up for some Time here—I beg Leave to suggest whether it is not best to have it immediately supplied in the continental way, and that a Deputy Commissary and Quarter Master be forthwith sent here; it will be very difficult to keep along in any other Way—there is great need of some Horses being provided to move the Field pieces, as occasion may require, as well as many other Things needless now to mention.
Your Excellency may be assured that I shall chearfully consult with Genl Arnold and every other Genl Officer in every Matter of Importance shall endeavour to my utmost to cultivate a happy Union and Agreement with them, as well as to gain the approbation of your Excellency, and that of my Country, at this post. I shall send advice weekly for the future, to your Excellency, if convenient Opportunity for Conveyance can be obtain’d. I am with great Respect and Esteem your Excellency’s most Obedt huml. servt

Jos. Spencer

